Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2007

Christina v. Klem
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1669




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Christina v. Klem" (2007). 2007 Decisions. Paper 902.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/902


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1669


                                 PETER CHRISTINA,

                                                   Appellant

                                             v.

                                   EDWARD KLEM



                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D. C. No. 04-cv-00555)
                         District Judge: Hon. John E. Jones, III


                       Submitted under Third Circuit LAR 34.1(a)
                                  on March 29, 2007


                   Before: FISHER, JORDAN and ROTH, Circuit Judges


                                  (Filed: June 21, 2007)



                                       OPINION


ROTH, Circuit Judge

      Pennsylvania prisoner Peter Christina appeals from the denial of his habeas corpus

petition. We will affirm the judgment of the District Court because we find that there was
sufficient evidence at trial to support Christina’s conviction.

I. Background and Procedural History

       Because the parties are familiar with the facts and procedural posture, we will provide

only a brief synopsis of the events leading up to this appeal.

       Petitioner Peter Christina and two co-defendants were charged with aggravated assault

and related charges in the Court of Common Pleas of Luzerne County. The charges stemmed

from the beating of Christina’s neighbor, who suffered multiple broken ribs, contusions, a

broken leg, a collapsed lung, and a one-inch cut on his head. Following a jury trial, Christina

was convicted of one count of aggravated assault and subsequently sentenced to 90 to 240

months’ incarceration.

       After exhausting state remedies, Christina filed a habeas corpus petition under 28

U.S.C. § 2254 in the District Court for the Middle District of Pennsylvania. Christina

claimed that he had received ineffective assistance of counsel and that the verdict was against

the weight of the evidence. The District Court denied the petition.

       We granted a certificate of appealability limited to the issue of whether there was

sufficient evidence at trial to support Christina’s conviction of aggravated assault.

II. Jurisdiction and Standard of Review

       The District Court had jurisdiction of Christina's habeas petition under 28 U.S.C. §

2254. We have jurisdiction of his appeal pursuant to 28 U.S.C. §§ 1291, 2253.

       Where a claim was adjudicated on the merits in state court proceedings, federal habeas

court relief can be granted only where the adjudication of the claim

                                              2
       (1) resulted in a decision that was contrary to, or involved an unreasonable application

       of, clearly established Federal law, as determined by the Supreme Court of the United

       States; or

       (2) resulted in a decision that was based on an unreasonable determination of the facts

       in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254 (d).

III. Analysis

       Christina argues that the evidence presented at trial was insufficient to convict him

of aggravated assault. He claims that, at most, the testimony at trial showed that he was

guilty of simple assault.

       Under Pennsylvania law,

       [a] person is guilty of aggravated assault if he:

       (1) attempts to cause serious bodily injury to another, or causes such injury

       intentionally, knowingly or recklessly under circumstances manifesting extreme

       indifference to the value of human life . . . .

18 Pa. C.S.A. § 2702(a)(1).

       “Serious bodily injury” is defined as “bodily injury which creates a substantial risk

of death or which causes serious, permanent disfigurement, or protracted loss or impairment

of the function of any bodily member or organ.” 18 Pa. C.S.A. § 2301.

       The Pennsylvania Supreme Court has explained that “where the victim did not

actually sustain the requisite serious bodily injury . . . the charge of aggravated assault can

                                               3
be supported only if the evidence supports a finding that the blow delivered was

accompanied by the intent to inflict serious bodily injury . . ..” Commonwealth v. Alexander,

383 A.2d 887, 889-90 (Pa. 1978).

       The evidence in this case was that Christina knocked the victim down with a punch

in the face and then kicked him in the face while he was down. Because the victim’s only

arguably “serious” injuries were to the trunk and legs, Christina himself – as opposed to his

codefendants – may not actually have caused the “serious” injury. Nonetheless, considering

the circumstances of the assault (three attackers against one victim who was soon lying on

the ground), we cannot say that the evidence of Christina’s acts during the assault is

insufficient to support a jury finding that he intended to inflict serious bodily injury on his

victim. See Jackson v. Virginia, 443 U.S. 307, 324 (1979) (holding that a petitioner is

entitled to habeas corpus relief if it is found that upon the record evidence adduced at the trial

no rational trier of fact could have found proof of guilt beyond a reasonable doubt). The

Pennsylvania courts’ conclusion that there was sufficient evidence to support Christina’s

conviction is not objectively unreasonable or contrary to clearly established federal law.

IV. Conclusion

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                                4